SHERRI B. SULLIVAN, Chief Judge.
Monica Smith (Claimant) appeals the decision of the Labor and Industrial Relations Commission (Commission) regarding her unemployment benefits. Because we find Claimant is not aggrieved by the Commission’s decision, we dismiss her appeal.
A deputy granted Claimant’s claim for unemployment benefits, concluding she was able to work and available to work. Her employer, Southside Temporaries (Employer), appealed to the Appeals Tribunal. The Appeals Tribunal affirmed the decision of the deputy finding Claimant eligible for unemployment benefits. Employer filed an application for review with the Commission, which affirmed the decision of the Appeals Tribunal. Claimant then filed an appeal to this Court. Her notice of appeal and case information form seem to indicate that Claimant believed her claim for unemployment benefits had been denied.
*543The Division of Employment Security (Division) has filed a motion to dismiss the appeal, pointing out that Claimant prevailed in the litigation before the Commission and therefore, she is not an aggrieved party entitled to an appeal. Claimant has failed to file a response.
Section 288.210, RSMo 2000, provides that “any party aggrieved by such decision” of the Commission may appeal to the appropriate appellate court. A party is not aggrieved when the party receives all of the relief sought. Gibbs v. McClain, 964 S.W.2d 850, 851 (Mo.App. S.D.1998). Claimant was awarded her unemployment benefits and prevailed in Employer’s appeal to the Commission. Because she received all of the relief sought, she is not aggrieved by the Commission’s decision.
The Division’s motion is granted and the appeal is dismissed.
LAWRENCE E. MOONEY and GEORGE W. DRAPER III, JJ., concur.